Citation Nr: 1124453	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-27 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement tot service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1969.  He had service in the Republic of Vietnam from January 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2010 rating decision, by the San Diego, California, Regional Office (RO).  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is appealing the denial of service connection for bilateral hearing loss disability, which he believes developed as a consequence of service.

After examining the record, the Board finds that further evidentiary development is warranted before a decision can be issued on the merits of the claim.  Such development would ensure that the Veteran's due process rights, including those associated with the Veterans Claims Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and VA regulations implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), are met.

It is unclear form the record whether the Veteran had additional service with the Army Reserves.  A review of the service treatment records shows that the Veteran underwent a physical examination in May 1975 for enrollment in the U.S. Army Reserves.  However, there are no records of his service in the reserves, if any, including any treatment records.  All service dates should be confirmed.

The Board finds that the VA medical opinion is inadequate for appellate review.  The AOJ should request an addendum.

Accordingly, the case is REMANDED for the following action:

1.  The RO should confirm whether the Veteran had any U.S. Army Reserve service.  If it is confirmed he had reserve service, dates of service should be provided and any service treatment records from that time should be obtained and associated with the claim file.  

2.  After the above development has been completed, the AOJ should obtain clarifying opinion.  If it is determined that the current hearing loss disability is unrelated to service, the examiner should explain the reason for the opinion.  The examiner may assume that the Veteran was exposed to noise during service.  (Merely noting that hearing was normal at separation is not adequate.)

If upon completion of the above actions the claims remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


